WEINFELD, District Judge.
The present papers are insufficient to require a deviation from the usual rule that a plaintiff, having selected a forum, must be prepared to bear the necessary costs of prosecuting his claim, and, therefore, should submit to examination at his own expense in the forum he has chosen. See Morrison Export Co. Ltd. v. Goldstone, D.C., 12 F.R.D. 258. Assuming that the corporate plaintiff is experiencing serious financial difficulties, no information as to the financial condition of the individual plaintiff, whose deposition is sought, is set forth other than the statement than his only “assured” source of income is his salary of $500 per month, paid by the corporate plaintiff, and that he has a wife and two children whom he supports. Facts with respect to the existence of other sources *19of income, living expenses, and any suggestion as to his financial worth and like matters are lacking.
The motion is, therefore, denied. The order to be entered may provide that if the individual plaintiff decides not to come to this District for the taking of his deposition, it may be conducted in Beverly Hills, California, upon condition that he pay the expenses and reasonable counsel fees to defendant’s attorneys in an amount to be fixed by the Court. See Worth v. Trans-World Films, Inc., D.C., 11 F.R.D. 197.
Settle order on notice.